TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 5, 2021



                                     NO. 03-19-00789-CR


                                 Timothy Paul Hill, Appellant

                                                v.

                                 The State of Texas, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 9 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment granting community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the judgment. Therefore, the Court affirms the trial court’s judgment granting

community supervision. Appellant shall pay all costs relating to this appeal, both in this Court

and in the court below.